      Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 1 of 11 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
JUAN CARLOS LLAMAS,                                                  Civ. Action No.:

                                   Plaintiff,

        -against-

COR J. SEA FOOD CORP. and JAMES CORONESI,

                                    Defendants.
-------------------------------------------------------------------X

                                                COMPLAINT

        Plaintiff, JUAN CARLOS LLAMAS (“Plaintiff”), as and for his Complaint against

Defendants, COR J. SEA FOOD CORP. and JAMES CORONESI (“Defendants”), respectfully

alleges as follows:

                                     JURISDICTION AND VENUE

        1.       Plaintiff brings this action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§§ 201 et seq., Articles 6 and 19 of the New York Labor Law (“NYLL”), and Title 12, Part 142,

of the New York Codes, Rules, and Regulations (“NYCRR”), to recover lost wages and other

relief related to his employment with Defendants.

        2.       Jurisdiction over Plaintiff’s FLSA claim is based upon Section 216(b) of the FLSA,

29 U.S.C. § 216(b), and upon 28 U.S.C. § 1331.

        3.       The Court has supplemental jurisdiction over Plaintiff’s state law claim pursuant to

28 U.S.C. §1367(a) because these claims are so related to the FLSA claim that they form part of

the same case or controversy.

        4.       Venue in this district is appropriate under 28 U.S.C. §1391(b)(2) because a

substantial part of the events giving rise to these claims occurred in this judicial district.



                                                        1
     Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 2 of 11 PageID #: 2




                                           PARTIES

        5.    Plaintiff is an adult male currently residing in the State of New York.

        6.    Plaintiff is a former employee of Defendants.

        7.    Upon information and belief, Defendant, Cor J. Sea Food Corp. (“Cor J. Sea Food”)

is a domestic business corporation duly organized and existing under the laws of the State of New

York.

        8.    Upon information and belief, Defendant Cor J. Sea Food maintains a principal

executive office located at 36 Lighthouse Road, Hampton Bays, New York 11946.

        9.    Upon information and belief, Defendant Cor J. Sea Food owns and operates the Cor

J. Sea Food Market located at 36 Lighthouse Road, Hampton Bays, New York 11946

        10.   Upon information and belief, at all relevant times, Defendant Cor J. Sea Food

maintained control, oversight, and direction over Plaintiff, including timekeeping, payroll, and

other employment practices applied to him.

        11.   Upon information and belief, Defendant, James Coronesi (“Coronesi”), is a resident

of the State of New York.

        12.   Upon information and belief, Defendant Coronesi is the Chief Executive Officer of

Defendant Cor J. Sea Food.

        13.   Upon information and belief, at all relevant times, Defendant Coronesi was and

continues to be an owner, corporate officer, director, and/or managing agent of Defendant Cor J.

Sea Food.

        14.   Upon information and belief, at all relevant times, Defendant Coronesi exercised

operational control over Defendant Cor J. Sea Food, controlled significant business functions of

Defendant Cor J. Sea Food, determined employee salaries, made hiring decisions, and acted on



                                               2
      Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 3 of 11 PageID #: 3




behalf of and in the interest of Defendant Cor J. Sea Food in devising, directing, implementing,

and supervising the wage and hour practices and policies relating to their employees, including

Plaintiff.

        15.     Upon information and belief, at all relevant times, Defendant Coronesi participated

in running the daily operations of Defendant Cor J. Sea Food and its seafood market.

        16.     Upon information and belief, at all relevant times, Defendant Coronesi participated

in the management and supervision of Plaintiff and his work for Defendant Cor J. Sea Food.

        17.     As such, Defendant Cor J. Sea Food and Coronesi are covered employers within

the meaning of the FLSA and the NYLL, and, at all relevant times, jointly employed Plaintiff.

                                              FACTS

        18.     Plaintiff was employed as a manual laborer for the benefit of and at the direction of

Defendants from on or about February 12, 2012 until on or about February 17, 2020.

        19.     During his employment, Plaintiff’s primary duties included packing food for

distribution to Defendants’ customers.

        20.     Throughout Plaintiff’s employment, Defendants required him to punch in and out

of his daily shifts.

        21.     Upon information and belief, Defendants maintained records reflecting the actual

time that Plaintiff worked each day and each week.

        22.     During the relevant period of his employment, during the months of January,

February, March, April, September, October, November, and December of each year, Plaintiff

typically worked six (6) days per week (with Wednesday off) from about 9:00 a.m. until about

7:00 p.m. with a one-hour break per shift.




                                                  3
      Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 4 of 11 PageID #: 4




        23.    During these months, Plaintiff generally worked about fifty-four (54) hours per

week.

        24.    During the relevant period of his employment, during the months of May, June,

July, and August of each year, Plaintiff typically worked six (6) days per week (with Wednesday

off) as follows: Sunday, Monday, Tuesday, and Saturday from about 9:00 a.m. until about 7:00

p.m., and Thursday and Friday from about 9:00 a.m. until about 10:00 p.m. with a one-hour break

per shift.

        25.    During these months, Plaintiff generally worked about sixty (60) hours per week.

        26.    During the relevant period of his employment, Defendants paid Plaintiff an hourly

rate of pay.

        27.    During the relevant period of his employment, Defendants paid Plaintiff straigh-

time for all hours worked.

        28.    During the relevant period of his employment, Defendants did not pay Plaintiff one-

and-one-half times his regular rate of pay for any hours that he worked in excess of forty (40) each

week.

        29.    During the relevant period of his employment, Defendants did not pay Plaintiff

overtime compensation for any hours that he worked in excess of forty (40) each week.

        30.    During his employment, Defendants failed to provide Plaintiff with complete and

accurate earnings statements along with his weekly earnings, as required by NYLL § 195(3).

        31.    Defendant Coronesi participated in the decision to hire Plaintiff.

        32.    Defendant Coronesi participated in the decision to fire Plaintiff.

        33.    Defendant Coronesi participated in deciding the job duties that Plaintiff performed

on a daily basis.



                                                 4
        Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 5 of 11 PageID #: 5




         34.    Defendant Coronesi participated in the supervision of Plaintiff’s job duties and

responsibilities.

         35.    Defendant Coronesi participated in setting Plaintiff’s work schedule.

         36.    Defendant Coronesi participated in deciding the hours that Plaintiff worked.

         37.    Defendant Coronesi participated in deciding the manner in which Plaintiff was

paid.

         38.    Defendant Coronesi participated in deciding the compensation Plaintiff was paid.

         39.    Defendant Coronesi participated in running the day-to-day operations of Defendant

Cor J. Sea Food during Plaintiff’s employment.

         40.    Defendants managed Plaintiff’s employment, including the amount of time worked

and the rates he was paid.

         41.    Defendants dictated, controlled, and ratified the wage and hour and all related

employee compensation policies.

         42.    Defendants were aware of Plaintiff’s work hours and rates of pay but failed to pay

him the proper wages to which he was entitled under the law.

         43.    Defendants’ failure to pay proper wages in a timely manner has been made without

good faith, willfully, and with a reckless disregard for Plaintiff’s rights, and Plaintiff has been

damaged by such failures.

                                       COUNT I
                    VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                29 U.S.C. § 201 ET SEQ.
                       FAILURE TO COMPENSATE FOR OVERTIME

         44.    Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.




                                                 5
     Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 6 of 11 PageID #: 6




       45.     The FLSA regulates the payment of wages by employers whose employees are

“engaged in commerce or engaged in the production of goods for commerce, or are employed in

an enterprise engaged in commerce or in the production of goods for commerce.” 29 U.S.C. §

207(a)(1).

       46.     Defendants were and are subject to the overtime pay requirements of the FLSA

because Defendant Cor J. Sea Food is an enterprise engaged in commerce or in the production of

goods for commerce.

       47.     At all times relevant to this Complaint, Defendant Cor J. Sea Food had, and

continues to have, two (2) or more employees handle goods or materials that have moved in

interstate commerce, including Plaintiff who worked as a manual labor and handled goods and

food items that originated outside of the State of New York.

       48.     Upon information and belief, the gross annual volume of sales made or business

done by Defendant Cor J. Sea Food for the years 2018, 2019, and 2020 was not less than

$500,000.00.

       49.     At all times relevant to this action, Plaintiff was entitled to the rights, benefits, and

protections granted by the FLSA, 29 U.S.C. § 207, et seq.

       50.     Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal

to at least one and one-half times the employee’s regular rate of pay, for all hours worked in excess

of forty (40) per week.

       51.     By the above-alleged conduct, Defendants have violated the FLSA by failing to pay

Plaintiff overtime compensation as required by the FLSA.

       52.     Section 13 of the FLSA, 29 U.S.C. § 213, exempts certain categories of employees

from the overtime compensation requirements set forth in Section 207(a)(1) of the FLSA.



                                                  6
     Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 7 of 11 PageID #: 7




       53.     However, none of the Section 13 exemptions apply to Plaintiff because he did not

meet the requirements for coverage under the exemptions during the relevant periods of his

employment.

       54.     Defendants acted willfully and either knew that their conduct violated the FLSA or

showed a reckless disregard for the matter of whether their conduct violated the FLSA.

       55.     Defendants did not act in good faith with respect to the conduct alleged herein.

       56.     As a result of Defendants’ violations of the FLSA, Plaintiff incurred harm and loss

in an amount to be determined at trial, along with liquidated damages, attorneys’ fees and costs of

litigation, pursuant to 29 U.S.C. § 216(b).

                                   COUNT II
                     VIOLATION OF THE NEW YORK LABOR LAW
                                ARTICLE 6 AND 19
                     FAILURE TO COMPENSATE FOR OVERTIME

       57.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       58.     At all times relevant to this Action, Plaintiff was employed by Defendants within

the meaning of New York Labor Law §§ 2 and 651.

       59.     Under New York law, an employee must be paid overtime, equal to at least one and

one-half times the employee’s regular rate of pay, for all hours worked in excess of forty (40) per

week in the manner and methods provided by the FLSA. 12 N.Y.C.R.R. §§ 142-2.2.

       60.     By the above-alleged conduct, Defendants failed to pay Plaintiff overtime

compensation as required by the New York Labor Law and the Regulations pertaining thereto.

       61.     By the above-alleged conduct, Defendants failed to pay Plaintiff overtime

compensation for the time periods in which he worked in excess of forty (40) hours a week for

Defendants.

                                                7
     Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 8 of 11 PageID #: 8




       62.     Plaintiff was not exempt from the overtime provisions of the New York Labor Law

during the relevant periods of his employment, because he did not meet the requirements for any

of the reduced number of exemptions available under New York law.

       63.     Defendant acted willfully and either knew that their conduct violated the New York

Labor Law or showed a reckless disregard for the matter of whether their conduct violated the

New York Labor Law.

       64.     Defendants did not act in good faith with respect to the conduct alleged herein.

       65.     As a result of Defendants’ violations of the NYLL, Plaintiff incurred harm and loss

in an amount to be determined at trial, in addition to liquidated damages, reasonable attorneys’

fees, costs, and pre- and post-judgment interest.

                                   COUNT III
                     VIOLATION OF THE NEW YORK LABOR LAW
                              NYLL SECTION 195(1)
                       FAILURE TO PROVIDE WAGE NOTICES

       66.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       67.     Defendants willfully failed to furnish Plaintiff with wage notices during his

employment, including the date of his hiring, as required by NYLL § 195(1), in English or in the

language identified by the employee as his/her primary language, which were to contain, among

other things, the employee’s rate or rates of pay and basis thereof; the regular pay day designated

by the employer in accordance with NYLL § 191; the name of the employer; any “doing business

as” names used by the employer; the physical address of the employer’s main office or principal

place of business, and a mailing address if different; the telephone number of the employer; and

the employee’s regular hourly rates of pay and overtime rates of pay.




                                                    8
     Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 9 of 11 PageID #: 9




       68.     Through their knowing and intentional failure to provide Plaintiff with the wage

notices required by the NYLL, Defendants have willfully violated NYLL §§ 190 et seq. and the

supporting Regulations.

       69.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

statutory penalties, together with costs and attorneys’ fees provided by NYLL § 198(1-b).

                                   COUNT IV
                     VIOLATION OF THE NEW YORK LABOR LAW
                              NYLL SECTION 195(3)
                     FAILURE TO PROVIDE WAGE STATEMENTS

       70.     Plaintiff reasserts and realleges the allegations set forth in each of the above

paragraphs as though fully set forth herein.

       71.     Defendants willfully failed to provide Plaintiff with complete, accurate, and written

wage statements with his wages each week as required by NYLL § 195(3), which were to include,

among other things, the dates of work covered by each payment of wages; name of employee;

name of employer; address and phone number of employer; rate or rates of pay and basis thereof;

deductions; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; and

the number of regular hours worked and the number of overtime hours worked.

       72.     Through their knowing and intentional failure to provide Plaintiff with accurate

wage statements required by the NYLL, Defendants have willfully violated NYLL §§ 190 et seq.

and the supporting Regulations.

       73.     Due to Defendants’ willful violations of the NYLL, Plaintiff is entitled to recover

statutory penalties, together with costs and attorneys’ fees as provided by NYLL § 198(1-d).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, by and through his attorneys, Neil H. Greenberg & Associates,

P.C., demand judgment against Defendants and in favor of Plaintiff for a sum that will properly,


                                                  9
    Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 10 of 11 PageID #: 10




adequately, and completely compensate Plaintiff for the nature, extent, and duration of the

damages, costs of this action, and as follows:

       A.      Declare and find that Defendants committed one or more of the following

               acts:

               1.      Willfully violated provisions of the FLSA by failing to pay
                       Plaintiff overtime compensation;

               2.      Willfully violated the provisions of the NYLL by failing to
                       pay Plaintiff overtime compensation;

               3.      Willfully violated the provisions of the NYLL by failing to
                       provide Plaintiff with wage notices and wage statements;

       B.      Award compensatory damages, including all overtime compensation and

               minimum wages owed, in an amount according to proof;

       C.      Award liquidated damages under the NYLL, or alternatively the FLSA;

       D.      Award statutory damages under the NYLL;

       E.      Award interest on all NYLL overtime compensation due accruing from the

               date such amounts were due;

       F.      Award all costs and attorneys’ fees incurred in prosecuting this action; and

       G.      Provide such further relief as the Court deems just and equitable.

Dated: Massapequa, New York
       January 15, 2021
                                                      _______________________________
                                                      Neil H. Greenberg, Esq.
                                                      Keith E. Williams, Esq.
                                                      Neil H. Greenberg & Associates, P.C.
                                                      Attorneys for the Plaintiff
                                                      4242 Merrick Road
                                                      Massapequa, New York 11758
                                                      Tel: 516.228.5100
                                                      nhglaw@nhglaw.com
                                                      keith@nhglaw.com



                                                 10
DocuSign Envelope ID: 6C9AA0B3-8447-4A46-80E4-F0A549DB1D4F
                 Case 2:21-cv-00248 Document 1 Filed 01/15/21 Page 11 of 11 PageID #: 11




                    FAIR LABOR STANDARDS ACT - CONSENTIMIENTO/CONSENT FORM


            Doy mi consentimiento para ser parte demandante en una demanda JUAN CARLOS LLAMAS

            contra COR J. SEA FOOD CORP., JAMES CORONESI y / o entidades e individuos

            relacionados con el fin de obtener reparación por violaciones de la Fair Labor Standards Act, (Ley

            de las Normas Laborales Justas) de conformidad con 29 U.S.C. § 216 (b). Por la presente yo

            designo Neil H. Greenberg & Associates, P.C. para representarme en tal demanda.



            I, consent to be a party plaintiff in a lawsuit JUAN CARLOS LLAMAS against COR J. SEA

            FOOD CORP., JAMES CORONESI and/or related entities and individuals in order to seek

            redress for violations of the Fair Labor Standards Act, pursuant to 29 U.S.C. § 216 (b). I hereby

            designate Neil H. Greenberg & Associates, P.C. to represent me in such a lawsuit.




                                                      Fecha:    Massapequa, NY
                                                                1/15/2021




                                                      Firma:    ____________________________
                                                                Juan Carlos Llamas
